              Case 1:18-cv-00800-LY Document 45 Filed 08/23/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

RICHARD MEYER,                                 §
     Plaintiff,                                §
                                               §
v.                                             §       CASE NO.: 1:18-CV-00800-LY
                                               §
MARK WAID ,                                    §       (Jury Demanded)
    Defendant.                                 §

              NOTICE OF FILING PROPOSED AGREED SCHEDULING ORDER

         Plaintiff Richard Meyer (“Meyer”) files this Notice of Filing Proposed Agreed Scheduling

Order.

         1.      Pursuant to this Court’s order dated July 24, 2019, the parties have conferred and

have agreed to the proposed scheduling order attached as Exhibit A.

                     CERTIFICATE OF CONFERENCE AND PRAYER

         2.      Counsel for Meyer and Waid conferred regarding the proposed scheduling order.

Waid’s counsel confirmed that Defendant consents to the proposed dates, subject to and without

waiver of Waid’s challenge to personal jurisdiction.

         WHEREFORE, Plaintiff Richard Meyer respectfully submits the Agreed Scheduling

Order attached as Exhibit A.




NOTICE OF FILING AGREED SCHEDULING ORDER                                            Page 1
          Case 1:18-cv-00800-LY Document 45 Filed 08/23/19 Page 2 of 6



                                           Respectfully submitted,

                                           FRITZ, BYRNE, HEAD & GILSTRAP, PLLC
                                           221 West Sixth Street, Suite 960
                                           Austin, Texas 78701
                                           Telephone: (512) 476-2020
                                           Telecopy: (512) 477-5267

                                           BY:       /s/ Dale L. Roberts
                                                   Daniel H. Byrne
                                                   State Bar No. 03565600
                                                   Email: dbyrne@fbhg.law
                                                   Dale L. Roberts
                                                   State Bar No. 24001123
                                                   Email: droberts@fbhg.law

                                           ATTORNEYS FOR PLAINTIFF RICHARD MEYER

                              CERTIFICATE OF SERVICE

       I certify that this document was served on the counsel of record listed below using the
Court’s ECF system on August 23, 2019:

Beverly Reeves
breeves@reevesbrightwell.com
Ryan Pierce
rpierce@reevesbrightwell.com
Reeves & Brightwell, LLP
221 West Sixth Street, Suite 1000
Austin, Texas

Mark S. Zaid
mark@markzaid.com
Mark S. Zaid, P.C.
1250 Connecticut Avenue, Northwest, Suite 700
Washington, D.C. 20036

                                           /s/ Dale L. Roberts




                                                                                       Page 2
Case 1:18-cv-00800-LY Document 45 Filed 08/23/19 Page 3 of 6




                   EXHIBIT A
            Case 1:18-cv-00800-LY Document 45 Filed 08/23/19 Page 4 of 6



                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RICHARD MEYER,                                 §
     Plaintiff,                                §
                                               §
v.                                             §        CASE NO.: 1:18-CV-00800-LY
                                               §
MARK WAID ,                                    §       (Jury Demanded)
    Defendant.                                 §

                                  SCHEDULING ORDER

         Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court issues the

 following scheduling order.

         IT IS ORDERED THAT:

         1. The parties shall file all amended or supplemental pleadings and shall join

 additional parties on or before March 6, 2020.

         2. All parties asserting claims for relief shall file and serve on all other parties

 their designation of potential witnesses, testifying experts, and proposed exhibits, and shall

 serve on all other parties, but not file, the materials required by Federal Rule of Civil Procedure

 26(a)(2)(B) on or before May 15, 2020. Parties resisting claims for relief shall file and serve on

 all other parties their designations of potential witnesses, testifying experts, and proposed

 exhibits, and shall serve on all other parties, but not file, the materials required by Federal Rule

 of Civil Procedure 26(a)(2)(B) on or before June 15, 2020. All designations of rebuttal

 experts shall be filed and served on all other parties not later than 14 days of receipt of the

 report of the opposing expert, and the materials required by Federal Rule of Civil Procedure

 26(a)(2)(B) for such rebuttal experts, to the extent not already served, shall be served, but not

 filed, on all other parties not later than 14 days of receipt of the report of the opposing expert.

        3. The parties asserting claims for relief shall submit a written offer of settlement

 to opposing parties on or before January 10, 2020, and each opposing party shall respond, in
            Case 1:18-cv-00800-LY Document 45 Filed 08/23/19 Page 5 of 6



 writing, on or before January 24, 2020. All offers of settlement are to be private, not filed, and

 the Court is not to be advised of the same. The parties are further ORDERED to retain the

 written offers of settlement and responses as the Court will use these in assessing attorney’s

 fees and court costs at the conclusion of trial.

         4. A report on alternative dispute resolution in compliance with Local Rule CV-88 shall

 be filed on or before February 14, 2020.

         5. Any objection to the reliability of an expert’s proposed testimony under Federal Rule

 of Evidence 702 shall be made by motion, specifically stating the basis for the objection

 and identifying the objectionable testimony, not later than 14 days of receipt of the written report

 of the expert’s proposed testimony or not later than 14 days of the expert’s deposition, if a

 deposition is taken, whichever is later. The failure to strictly comply with this paragraph

 will be deemed a waiver of any objection that could have been made pursuant to Federal

 Rule of Evidence 702.

         6. The parties shall complete discovery on or before August 28, 2020. Counsel may,

 by agreement, continue discovery beyond the deadline, but there will be no intervention

 by the Court except in extraordinary circumstances, and no trial setting will be vacated because

 of information obtained in post-deadline discovery.

         7. All dispositive motions shall be filed and served on all other parties on or
            before

September 28, 2020 and shall be limited to 20 pages. Responses shall be filed and served on all

other parties not later than 14 days after the service of the motion and shall be limited to 20 pages.

Any replies shall be filed and served on all other parties not later than 14 days after the service of

the response and shall be limited to 10 pages, but the Court need not wait for the reply before

ruling on the motion.
              Case 1:18-cv-00800-LY Document 45 Filed 08/23/19 Page 6 of 6



        The parties shall not complete the following paragraph 8. It will be completed by

 the Court at the initial pretrial conference to be scheduled by the Court.

        8. This case is set for final pretrial conference, in chambers, on the _______ day of

_______________, 20___, at __________ and for trial in the month of___________________,

20____. The final pretrial conference shall be attended by at least one of the attorneys who will

conduct the trial for each of the parties and by any unrepresented parties. The parties should

consult Local Rule CV-16(e) regarding matters to be filed in advance of the final pretrial

conference.

        SIGNED this _________ day of __________________, 20____.




                                            LEE YEAKEL
                                              UNITED STATES DISTRICT JUDGE




 AGREED SUBJECT TO AND WITHOUT WAIVER OF DEFENDANT’S
 CHALLENGE TO PERSONAL JURISDICTION :




 /s/ Dale L. Roberts                           /s/ Ryan Pierce
               Signature                                     Signature

   ATTORNEY FOR PLAINTIFF                              ATTORNEY FOR DEFENDANT
